DETAILED ACTION
This communication is response to the application filed 06/21/2021. Claims 41-62 are pending and presented for examination. A preliminary amendment submitted on 08/17/2021 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08/17/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54-59 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 54 and 59, the claim is indefinite without a transitional phrase to transition to a body of a claim. Refer to MPEP 2163 Guidelines for the Examination of Patent Application under the 35 U.S.C. 112:1. For Each Claim, Determine What the Claim as a Whole Covers. Claim construction is an essential part of the examination process. Each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description. See e.g., In re Morris, 127 F.3d 1048, 1053-54, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). The entire claim must be considered, including the preamble language and the transitional phrase. “Preamble language” is that language in a claim appearing before the transitional phrase, e.g., before “comprising,” “consisting essentially of,” or “consisting of.”
A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. Se In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88, USPQ 478, 481 (CCPA 1951).

Regarding claims 55-58, they are rejected since they depends on rejected base claim 54.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,044,597 (hereafter Patent ‘597). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are claiming the same limitations with minor difference. Applicant merely broadens the independent claims of Patent ‘597 to arrive at the independent claims of the current application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the claims Patent ‘597 to arrive at the claims of the current application based on user choice of design.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ 2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED; May 30, 2001).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 54 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. 2019/0253944 to KIM (hereafter Kim).

Regarding claim 54, Kim discloses computerized network apparatus for use within a wireless network infrastructure, the computerized network apparatus comprising a MME (Mobility Management Entity) process configured to at least recognize one or more prescribed 3GPP 5G NR (New Radio)-based network migration or transition signals generated from one or more 3GPP 5G NR compliant UE (user equipment) to enable simultaneous operation of the UE associated with first and second distinct land mobile networks (LMNs) (see Kim, Fig 1 and Fig 2; ¶ 0061: a UE 110 may be equipped with wireless transmitters/receivers and protocols of both the 5G and the LTE; ¶ 0070: embodiments of the present disclosure are applicable to a UE in a dual-registration mode, which is registered with two core networks simultaneously. Hereinafter, it is assumed that a source base station and a target base station employ different network technologies from each other. In addition, a core network entity linked to the source base station may be a core access and mobility management function (AMF), and a core network entity linked to the target base station may be a mobility management entity (MME). In case a UE is handed over to a 5G base station from an LTE base station to which the UE is attached, a core network entity linked to the source base station may be a mobility management entity (MME), and a core network entity linked to the target base station may be a core access and mobility management function (AMF); ¶ 0071: in addition, if it is determined to perform the handover, the source base station may transmit a handover required message containing identification information of the target base station to a core network entity linked to the source base station at step S320. For example, if it is determined that a handover of the UE to the heterogeneous network is to be performed, the source base station may transmit a handover required message for requesting the handover of the UE to a core network entity (e.g., AMF) controlling the source base station).

Claims 54-56 and 58-60are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. 2019/0357037 to Velev et al. (hereafter Velev1).

Regarding claim 54, Velev1 discloses computerized network apparatus for use within a wireless network infrastructure, the computerized network apparatus comprising a MME (Mobility Management Entity) process configured to at least recognize one or more prescribed 3GPP 5G NR (New Radio)-based network migration or transition signals generated from one or more 3GPP 5G NR compliant UE (user equipment) to enable simultaneous operation of the UE associated with first and second distinct land mobile networks (LMNs) (see Velev1, ¶ 0071: when registering with the EPC 215, the UE 205 indicates its capabilities, e.g., 5G NAS capable, support of “handover” for PDN connectivity, etc. Because the UE 205 intends to only use EPS currently (e.g., no NR coverage), the UE 205 indicate its E-UTRAN and NR capabilities to the LTE. The EPS/E-UTRAN may decide to configure Dual Connectivity with NR, if NR cell is available. The MME 235 indicates to the UE 205 that interworking with 5GS is supporting without N26; ¶ 0069: When the DR-capable UE 205 is initially registered with the 5GC 210 and then discovers LTE coverage, the following steps may be taken. Note that in general the UE 205 first registers with a single system e.g., the UE 205 performs initial registration to 5GC in a PLMN (see messaging 255). Thus, the UE 205 would initially operate in a single registration mode and can announce its radio capability for multiple RATs (e.g., capable of NR and LTE); ¶ 0070: When the DR-capable UE 205 is initially registered with the EPC 215 and then discovers NR coverage, the following steps may be taken. Note that in general the UE 205 first registers with a single system e.g., the UE 205 performs initial attach to EPC 215 in a PLMN (see messaging 260). Thus, the UE 205 would initially operate in a single registration mode and can announce its radio capability for multiple RATs (e.g., capable of NR and LTE)).

Regarding claim 55, Velev1 discloses the computerized network apparatus of Claim 54, wherein the computerized network apparatus is configured to utilize at least the 3GPP 5G NR (New Radio)- based network migration or transition signals received from the UE to cause configuration of indicator data in a transmission to a network management entity process associated with the first LMN (see Velev1, ¶ 0069; ¶ 0074-¶ 0079).

Regarding claim 56, Velev1 discloses the computerized network apparatus of Claim 55, wherein the configuration of indicator data in a transmission to a network management entity process associated with the first LMN comprises causing the MME to not utilize prescribed attachment data which would otherwise be used by the MME (see Velev1, ¶ 0070; ¶ 0071; ¶ 0081-¶ 0086).

Regarding claim 58, Velev1 discloses the computerized network apparatus of Claim 54, wherein the computerized network apparatus comprises a 3GPP Long Term Evolution (LTE) Mobility Management Entity (MME) process, and the network management process comprises a 3GPP compliant HSS+UDM (Home Subscriber Service and User Data Management) entity (see Velev1, ¶ 0041: The first core network 130 includes an Access and Mobility Management Function (“AMP”) 135 that is not shared with the second core network 140. Similarly, the second core network 140 includes a Mobility Management Entity (“MME”) 145 and a Serving Gateway (“SGW”) 150 that are note shared with the first core network 130. However, there is a combined UPF and PGW-user-plane (“UPF+PGW-U”) 155, a combined SMF and PGW-control-plane (“SMF+PGW-C”) 160, a combined PCF and PCRF (“PCF+PCRF”) 165, and a combined HSS and UDM (“HSS+UDM”) that support interworking between the first core network 130 and second core network 140; ¶ 0088: The first procedure 300 involves the UE 205, an NR RAN 305, an LTE RAN 310, the AMF 230, the MME 235, a SMF+PGW-C 160, and the HSS+UDM 225).

Regarding claim 59, Velev1 discloses Computerized network apparatus for use within a wireless network infrastructure, comprising a 3GPP HSS+UDM (Home Subscriber Service and User Data Management) entity configured to maintain registration of a UE (user equipment) within both a first mobile network and a second mobile network simultaneously, the first mobile network comprising a 3GPP Long Term Evolution (LTE) network operated by a first network operator, and the second mobile network comprising a 3GPP 5G NR network operated by a second network operator different from the first network operator (see Velev1, ¶ 0069- ¶ 0071; ¶ 0088- ¶ 0090; ¶ 0109- ¶ 0114).

Regarding claim 60, Velev1 discloses the computerized network apparatus of Claim 59, wherein: the computerized network apparatus comprises computerized logic configured for data communication with both (i) an MME (Mobility Management entity) of the LTE network, and (ii) an AMF (Access and Mobility Management Function) of the 5G NR network (see Velev1, Fig 1, MME 145 and AMF 135; Fig 2 MME 235 and AMF 230); and the LTE network comprises a first PLMN ID (public land mobile network identifier) (see Velev1, ¶ 0070: When the DR-capable UE 205 is initially registered with the EPC 215 and then discovers NR coverage, the following steps may be taken. Note that in general the UE 205 first registers with a single system e.g., the UE 205 performs initial attach to EPC 215 in a PLMN (see messaging 260)), and the 5G NR network comprises a second PLMN ID (see Velev1, ¶ 0069: When the DR-capable UE 205 is initially registered with the 5GC 210 and then discovers LTE coverage, the following steps may be taken. Note that in general the UE 205 first registers with a single system e.g., the UE 205 performs initial registration to 5GC in a PLMN (see messaging 255)).

Claim(s) 59 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. 2020/0154388 to Koshimizu et al. (hereafter Koshimizu).

Regarding claim 59, Koshimizu discloses Computerized network apparatus for use within a wireless network infrastructure, comprising a 3GPP HSS+UDM (Home Subscriber Service and User Data Management) entity configured to maintain registration of a UE (user equipment) within both a first mobile network and a second mobile network simultaneously, the first mobile network comprising a 3GPP Long Term Evolution (LTE) network operated by a first network operator, and the second mobile network comprising a 3GPP 5G NR network operated by a second network operator different from the first network operator (see Koshimizu, ¶ 0010: network device according to one aspect of the present invention is a network device (MME 100, AMF 200) that constitutes a radio communication system (radio communication system 10) that supports dual registration in which same user device (UE 50) is simultaneously registered on a first communication network (e.g., EPC) and a second communication network (e.g., 5GC) having a different communication scheme than that of the first communication network …….. a registration processing unit (UE registration processing unit 103) that notifies, after the massage has been acquired by the connection processing unit, another network device (HSS 110, UDM 500) or the user device a dual registration indication (Dual registration indication) that indicates that the user device has been dually registered).

Claim(s) 59 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. 2020/0280836 to Velev et al. (hereafter Velev).

Regarding claim 59, Velev discloses Computerized network apparatus for use within a wireless network infrastructure, comprising a 3GPP HSS+UDM (Home Subscriber Service and User Data Management) entity configured to maintain registration of a UE (user equipment) within both a first mobile network and a second mobile network simultaneously, the first mobile network comprising a 3GPP Long Term Evolution (LTE) network operated by a first network operator, and the second mobile network comprising a 3GPP 5G NR network operated by a second network operator different from the first network operator (see Velev, ¶ 0038: the wireless communication system 100 includes both a first core network 130 and a second core network 140 and various interworking network functions for to support interworking between the user plane and certain control plane functions in the first core network 130 and the second core network 140. The first core network 130 includes an Access and Mobility Management Function (“AMF”) 135 that is not shared with the second core network 140. Similarly, the second core network 140 includes a Mobility Management Entity (“MME”) 145 and a Serving Gateway (“SGW”) 150 that are note shared with the first core network 130……. a combined HSS and UDM (“HSS+UDM”) that support interworking between the first core network 130 and second core network 140. Note that the notions “SMF+PGW-C” and “UPF+PGW-U” are used to show that the network functions used for, e.g., PDU Sessions in 5GC and PDN Connections in EPC are common, in case that IP session continuity is required during transfer of PDU Sessions to PDN Connections and vice-versa; ¶ 0087: a network procedure 500 for suspending services in a first core network for a dual-registered UE, according to embodiments of the disclosure. The network procedure 500 involves the UE 205, the AMF 230, the MME 235, the SMF+PGW-C 160, the UPF+PGW-U 155, and the HSS+UDM 225. Also involved are two radio access technologies (RAT): the LTE RAT 505 (e.g., the EUTRAN) and the NR (5G) RAT 510).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 41-43, 46 and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2019/0253944 to KIM (hereafter Kim) in view of US Pub. 2018/0063813 to Gupta et al. (hereafter Gupta) and further in view of US Pub. 2019/0357037 to Velev et al. (hereafter Velev1).

Regarding claim 41, Kim discloses a computerized mobile device configured for use within multiple mobile network environments (see Kim, ¶ 0026: a UE may be referred to, but not limited to, a UE supporting wideband code division multiple access (WCDMA), long term evolution (LTE), high speed packet access (HSPA), international mobile telecommunications (IMT)-2020 (5G or new radio)), the computerized mobile device comprising: 
digital processor apparatus (the mobile device is well-known to include processor); 
at least one wireless interface apparatus in data communication with the digital processor apparatus and configured for wireless communication with at least a first radio area network (RAN) utilizing a first wireless access technology and a second RAN utilizing a second wireless access technology (see Kim, ¶ 0061: a UE 110 may be equipped with wireless transmitters/receivers and protocols of both the 5G and the LTE; ¶ 0059: referring to FIG. 1, a 5G network include a core network (CN, 125) and a radio access network (RAN, 115) and is connected to an external network being a data network (DN, 130). The 5G-CN (125), which is a 5G core network, may support both 5G and eLTE base stations 115, while a typical LTE base station 110 may be connected to a typical EPC 120 only. The eLTE is an enhanced version of the typical LTE technology for meeting 5G requirements. The 5G-CN 125 and the EPC 120 core network nodes may be connected to each other through an NGx interface); and 
storage apparatus in data communication with the digital processor apparatus and comprising a storage medium (this is inherent in Kim UE, since it is inherent and well-known for UE to include processor and memory), the storage medium comprising at least one computer program, the at least one computer program, configured to, when executed on the digital processor apparatus: 
establish data communication with a first network management entity associated with the first RAN; and establish data communication with a second network management entity associated with the second RAN (see Kim, ¶ 0070: it is assumed that the UE is set to a single registration mode. For example, it is assumed that the UE is not allowed to register with two core networks simultaneously. However, embodiments of the present disclosure are applicable to a UE in a dual-registration mode, which is registered with two core networks simultaneously. Hereinafter, it is assumed that a source base station and a target base station employ different network technologies from each other. In addition, a core network entity linked to the source base station may be a core access and mobility management function (AMF), and a core network entity linked to the target base station may be a mobility management entity (MME). In case a UE is handed over to a 5G base station from an LTE base station to which the UE is attached, a core network entity linked to the source base station may be a mobility management entity (MME), and a core network entity linked to the target base station may be a core access and mobility management function (AMF); ¶ 0089: thereafter, the UE performs operations for executing the handover to the target base station based on the handover command message. When the handover is completed, the UE transmits a handover complete message to the target base station. The target base station transmits information on the completion of the handover to a core network entity linked to the target base station, and then the core network entity linked to the target base station sequentially transmits the information on the completion of the handover to the core network entity linked to the source base station. Thus, the UE may effectively complete the handover between heterogeneous networks); 
Kim does not explicitly disclose “the first network management entity associated with a first network operator and a first mobile network; the second network management entity associated with a second network operator and a second mobile network; wherein the data communication with the first network management entity and the data communication with the second network management entity are maintained contemporaneously by the computerized mobile device for transacting user data with each of the first mobile network and the second mobile network.”
However, Gupta discloses the first network management entity associated with a first network operator and a first mobile network; the second network management entity associated with a second network operator and a second mobile network (see Gupta, ¶ 0032: Fig. 2 is a schematic diagram of a deployment architecture for a wireless network, in accordance with some embodiments. Box 201 includes a plurality of heterogeneous radio access networks (RANs) using different radio access technologies and located in different environments. Rural, enterprise, public access, and residential radio access nodes are shown, but additional heterogeneous network access nodes may be contemplated as well, such as base stations used in a military context, small cell/micro-cell/pico-cell/femto-cell deployments, and other deployments. This heterogeneous mix of RANs is shown in conjunction with one or more macro cells 202. Each of the heterogeneous RANs and the macro cells are managed by coordinating gateway 204, as explained further below; ¶ 0037: Box 205 shows a heterogeneous mix of cores, as enabled to be used in conjunction with coordinating node 204. The heterogeneous mix of cores may include one core, two cores, or more cores. The heterogeneous mix of cores may include a dedicated core for Internet of Things (IoT) applications, or for any other applications. The heterogeneous mix of cores may include a plurality of cores managed by different administrative agencies or companies, or multiple cores managed by the same company. Although a single set of RAN nodes is not typically able to be shared among multiple cores, the use of EPC virtualization stack 204a, as described above, permits the details of the core network to be abstracted or virtualized; ¶ 0038: Core network(s) 205 are in communication with coordinating node 204 and also with operator networks 206, for example, via a packet gateway (PGW) to the public Internet; ¶ 0039: Box 206 shows a number of networks, public and private, that may be connected to the one or more core networks 205, including an IP Multimedia Subsystem (IMS) network for providing mobile subscriber authentication and Voice over LTE (VoLTE) functionality, the public Internet, an enterprise private network, or an Internet of Things (IoT) network).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of the first network management entity associated with a first network operator and a first mobile network; the second network management entity associated with a second network operator and a second mobile network as taught by Gupta and incorporate it into the system of Kim in order provide the benefit of efficiently operating the mobile device with different networks (see Gupta, ¶ 0032; ¶ 0037-¶ 0039).
However, Velev1 discloses wherein the data communication with the first network management entity and the data communication with the second network management entity are maintained contemporaneously by the computerized mobile device for transacting user data with each of the first mobile network and the second mobile network (see Velev1, Fig 1 and Fig 2; ¶ 0029; ¶ 0039-¶ 0042; ¶ 0052; ¶ 0055).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the data communication with the first network management entity and the data communication with the second network management entity are maintained contemporaneously by the computerized mobile device for transacting user data with each of the first mobile network and the second mobile network as taught by Velev1 and incorporate it into the system of Kim for efficient update of UE radio capabilities for reliable data communication (see Velev1, ¶ 0006).

Regarding claim 42, Kim in view of Gupta and Velev1 discloses the computerized mobile device of Claim 41, wherein: the first wireless access technology comprises a 3GPP Long Term Evolution (LTE)-based technology; the second wireless access technology comprises a 3GPP New Radio (5G-NR)- based technology (see Kim, LTE and 5G NR; ¶ 0050: The present disclosure relates to a procedure of a UE for performing a handover from a base station configured into a 5G network, to which the UE is currently attached, to a base station configured into a typical LTE network. Accordingly, in the present disclosure, the base station is described by being divided into a source base station employing 5G radio access technology, for example, a gNB, a 5G RAN, or a 5G base station, and a target base station employing LTE radio access technology, for example, an eNB, an LTE RAN, or an LTE base station. In addition, if needed, the base station may denote a radio access technology employed by the base station; ¶ 0070: however, embodiments of the present disclosure are applicable to a UE in a dual-registration mode, which is registered with two core networks simultaneously. Hereinafter, it is assumed that a source base station and a target base station employ different network technologies from each other. In addition, a core network entity linked to the source base station may be a core access and mobility management function (AMF), and a core network entity linked to the target base station may be a mobility management entity (MME). In case a UE is handed over to a 5G base station from an LTE base station to which the UE is attached, a core network entity linked to the source base station may be a mobility management entity (MME), and a core network entity linked to the target base station may be a core access and mobility management function (AMF)); 
the first mobile network comprises a home public land mobile network (HPLMN) of the computerized mobile device; and the second mobile network comprises a public land mobile network (PLMN) which the computerized mobile device is visiting (see Kim, ¶ 0050: the present disclosure relates to a procedure of a UE for performing a handover from a base station configured into a 5G network, to which the UE is currently attached, to a base station configured into a typical LTE network. Accordingly, in the present disclosure, the base station is described by being divided into a source base station employing 5G radio access technology, for example, a gNB, a 5G RAN, or a 5G base station, and a target base station employing LTE radio access technology, for example, an eNB, an LTE RAN, or an LTE base station. In addition, if needed, the base station may denote a radio access technology employed by the base station).
Velev1 also discloses wherein: the first wireless access technology comprises a 3GPP Long Term Evolution (LTE)-based technology; the second wireless access technology comprises a 3GPP New Radio (5G-NR)- based technology (see Velev1, Fig 1; ¶ 0036; ¶ 0069-¶ 0071); the first mobile network comprises a home public land mobile network (HPLMN) of the computerized mobile device (see Velev1, ¶ 0069: UE performs initial registration to 5GC in a PLMN); and the second mobile network comprises a public land mobile network (PLMN) which the computerized mobile device is visiting (see Velev1, ¶ 0070: the UE 205 performs initial attach to EPC 215 in a PLMN).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Velev1 and incorporate it into the system of Kim for efficient update of UE radio capabilities for reliable data communication (see Velev1, ¶ 0006).

Regarding claim 43, Kim in view of Gupta and Velev1 discloses the computerized mobile device of Claim 41, wherein: the first wireless access technology comprises a 3GPP Long Term Evolution (LTE)- based technology, and the first mobile network comprises a cellular mobile network infrastructure; the second wireless access technology comprises a 3GPP New Radio (5G-NR)-based technology, and the second mobile network comprises a small-cell based mobile network infrastructure (see Kim, LTE and 5G NR technologies; ¶ 0027; ¶ 0028; ¶ 0050: the present disclosure relates to a procedure of a UE for performing a handover from a base station configured into a 5G network, to which the UE is currently attached, to a base station configured into a typical LTE network. Accordingly, in the present disclosure, the base station is described by being divided into a source base station employing 5G radio access technology, for example, a gNB, a 5G RAN, or a 5G base station, and a target base station employing LTE radio access technology, for example, an eNB, an LTE RAN, or an LTE base station. In addition, if needed, the base station may denote a radio access technology employed by the base station; ¶ 0070: however, embodiments of the present disclosure are applicable to a UE in a dual-registration mode, which is registered with two core networks simultaneously. Hereinafter, it is assumed that a source base station and a target base station employ different network technologies from each other. In addition, a core network entity linked to the source base station may be a core access and mobility management function (AMF), and a core network entity linked to the target base station may be a mobility management entity (MME). In case a UE is handed over to a 5G base station from an LTE base station to which the UE is attached, a core network entity linked to the source base station may be a mobility management entity (MME), and a core network entity linked to the target base station may be a core access and mobility management function (AMF)).

Regarding claim 46, Kim in view of Gupta and Velev1 discloses the computerized mobile device of Claim 41, wherein: the first wireless access technology comprises a 3GPP Long Term Evolution (LTE)- based technology, and the first mobile network comprises a cellular mobile network infrastructure configured to provide at least voice telephony services to users thereof; the second wireless access technology comprises a 3GPP New Radio (5G-NR)-based technology, and the second mobile network comprises a small-cell based mobile network infrastructure configured to provide broadband data services; and wherein the contemporaneous maintenance enables the provision of the voice telephony services to computerized mobile devices whose users subscribe only to the small-cell based mobile network (see Kim, LTE and 5G NR; ¶ 0050: The present disclosure relates to a procedure of a UE for performing a handover from a base station configured into a 5G network, to which the UE is currently attached, to a base station configured into a typical LTE network. Accordingly, in the present disclosure, the base station is described by being divided into a source base station employing 5G radio access technology, for example, a gNB, a 5G RAN, or a 5G base station, and a target base station employing LTE radio access technology, for example, an eNB, an LTE RAN, or an LTE base station. In addition, if needed, the base station may denote a radio access technology employed by the base station; ¶ 0070: however, embodiments of the present disclosure are applicable to a UE in a dual-registration mode, which is registered with two core networks simultaneously. Hereinafter, it is assumed that a source base station and a target base station employ different network technologies from each other. In addition, a core network entity linked to the source base station may be a core access and mobility management function (AMF), and a core network entity linked to the target base station may be a mobility management entity (MME). In case a UE is handed over to a 5G base station from an LTE base station to which the UE is attached, a core network entity linked to the source base station may be a mobility management entity (MME), and a core network entity linked to the target base station may be a core access and mobility management function (AMF)).
Kim does not explicitly disclose a cellular mobile network infrastructure configured to provide at least voice telephony services to users thereof and a small-cell based mobile network infrastructure configure to provide broadband data services; wherein the contemporaneous maintenance enables the provision of the voice telephony service to computerized mobile devices whose users subscribe only to small-cell based mobile network.
However, since Kim discloses providing 3GPP LTE-based network and 3GPP 5G-NR-based network, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cellular mobile network infrastructure configured to provide at least voice telephony services to users thereof and a small-cell based mobile network infrastructure configure to provide broadband data services and enables the provision of the voice telephony service to computerized mobile devices whose users subscribe only to small-cell based mobile network based on user design preference since it is well-known in the art to provide this teaching to achieve efficient broadband data and voice telephony communication.

Regarding claim 50, Kim in view of Gupta and Velev1 discloses the computerized mobile device of Claim 41, Kim does not explicitly disclose further comprising: subscriber identity module logic in data communication with the data processor apparatus, the subscriber identity module logic configured to provide data enabling the establishment of the data communication with the first network management entity; and wherein the subscriber identity module logic is further configured to provide data enabling the establishment of the data communication with the second network management entity.
However, Gupta discloses subscriber identity module logic in data communication with the data processor apparatus, the subscriber identity module logic configured to provide data enabling the establishment of the data communication with the first network management entity; and wherein the subscriber identity module logic is further configured to provide data enabling the establishment of the data communication with the second network management entity (see Gupta, ¶ 0047: FIG. 4 is a schematic diagram of a mesh network node, in accordance with some embodiments. Mesh network node 400 may include processor 402, processor memory 404 in communication with the processor, baseband processor 406, and baseband processor memory 408 in communication with the baseband processor. Mesh network node 400 may also include first radio transceiver 412 and second radio transceiver 414, internal universal serial bus (USB) port 416, and subscriber information module card (SIM card) 418 coupled to USB port 416. In some embodiments, the second radio transceiver 414 itself may be coupled to USB port 416, and communications from the baseband processor may be passed through USB port 416; ¶ 0051: SIM card 418 may provide information required for authenticating the simulated UE to the evolved packet core (EPC). When no access to an operator EPC is available, a local EPC may be used, or another local EPC on the network may be used. This information may be stored within the SIM card, and may include one or more of an international mobile equipment identity (IMEI), international mobile subscriber identity (IMSI), or other parameter needed to identify a UE. Special parameters may also be stored in the SIM card or provided by the processor during processing to identify to a target eNodeB that device 400 is not an ordinary UE but instead is a special UE for providing backhaul to device 400).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Gupta and incorporate it into the system of Kim in order provide the benefit of operating the mobile device with different network (see Gupta, ¶ 0032; ¶ 0037-¶ 0039).

Regarding claim 51, Kim in view of Gupta and Velev1 discloses the computerized mobile device of Claim 50, Kim does not explicitly disclose wherein the subscriber identity module logic is part of a common Universal Subscriber Identity Module (USIM).
However, Gupta discloses wherein the subscriber identity module logic is part of a common Universal Subscriber Identity Module (USIM) (see Gupta, ¶ 0051: SIM card 418 may provide information required for authenticating the simulated UE to the evolved packet core (EPC). When no access to an operator EPC is available, a local EPC may be used, or another local EPC on the network may be used. This information may be stored within the SIM card, and may include one or more of an international mobile equipment identity (IMEI), international mobile subscriber identity (IMSI), or other parameter needed to identify a UE. Special parameters may also be stored in the SIM card or provided by the processor during processing to identify to a target eNodeB that device 400 is not an ordinary UE but instead is a special UE for providing backhaul to device 400).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Gupta and incorporate it into the system of Kim in order provide the benefit of operating the mobile device with different network (see Gupta, ¶ 0032; ¶ 0037-¶ 0039).

Regarding claim 52, Kim in view of Gupta discloses the computerized mobile device of Claim 41, wherein the first network management entity and the second network management entity are not affiliated or federated (see Kim, ¶ 0070: However, embodiments of the present disclosure are applicable to a UE in a dual-registration mode, which is registered with two core networks simultaneously. Hereinafter, it is assumed that a source base station and a target base station employ different network technologies from each other. In addition, a core network entity linked to the source base station may be a core access and mobility management function (AMF), and a core network entity linked to the target base station may be a mobility management entity (MME). In case a UE is handed over to a 5G base station from an LTE base station to which the UE is attached, a core network entity linked to the source base station may be a mobility management entity (MME), and a core network entity linked to the target base station may be a core access and mobility management function (AMF)).

Regarding claim 53, Kim in view of Gupta discloses the computerized mobile device of Claim 41, wherein: the first wireless access technology comprises a 3GPP Long Term Evolution (LTE)- based technology; the second wireless access technology comprises a 3GPP New Radio (5G-NR)-based technology (see Kim, LTE and 5G NR technologies; ¶ 0050: the present disclosure relates to a procedure of a UE for performing a handover from a base station configured into a 5G network, to which the UE is currently attached, to a base station configured into a typical LTE network. Accordingly, in the present disclosure, the base station is described by being divided into a source base station employing 5G radio access technology, for example, a gNB, a 5G RAN, or a 5G base station, and a target base station employing LTE radio access technology, for example, an eNB, an LTE RAN, or an LTE base station. In addition, if needed, the base station may denote a radio access technology employed by the base station; ¶ 0070: however, embodiments of the present disclosure are applicable to a UE in a dual-registration mode, which is registered with two core networks simultaneously. Hereinafter, it is assumed that a source base station and a target base station employ different network technologies from each other. In addition, a core network entity linked to the source base station may be a core access and mobility management function (AMF), and a core network entity linked to the target base station may be a mobility management entity (MME). In case a UE is handed over to a 5G base station from an LTE base station to which the UE is attached, a core network entity linked to the source base station may be a mobility management entity (MME), and a core network entity linked to the target base station may be a core access and mobility management function (AMF)); and 
the computerized mobile device is further configured to support DRM (Dual Registration Mode) operation (see Kim, ¶ 0070: however, embodiments of the present disclosure are applicable to a UE in a dual-registration mode, which is registered with two core networks simultaneously).

Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Gupta and Velev1 and further in view of US Pub. 2017/0265220 to Andreoli-Fang et al. (hereafter Andreoli).

Regarding claim 44, Kim in view of Gupta and Velev1 discloses the computerized mobile device of Claim 43, but fails to explicitly disclose wherein: the first network operator comprises a cellular Mobile Network Operator (MNO); the second network operator comprises a Multiple Systems Operator (MSO) of a terrestrial hybrid fiber coaxial network; and the small-cell based mobile network infrastructure of the second mobile network is backhauled at least in part by the terrestrial hybrid fiber coaxial network.
However, Andreoli discloses wherein: the first network operator comprises a cellular Mobile Network Operator (MNO); the second network operator comprises a Multiple Systems Operator (MSO) of a terrestrial hybrid fiber coaxial network (see Andreoli, ¶ 0002: The wireless networks of these MNOs exist in a variety of forms and operate using a variety of modulations, signaling techniques, and protocols, such as those found in Wifi, 3G, 4G, 5G and Long Term Evolution (LTE) networks. Some MNOs even operate with Multiple-System Operators (MSOs), Telecommunications Companies (telcos), satellite operators (including high speed satellite broadband services), fiber operators, and UAV internet providers, collectively referred to as “Operators”; ¶ 0022: Now operators are capable of acting as backhaul operators. For example, MSOs are seeking to increase their value to the MNOs by providing alternative backhaul paths for communication between UEs, such as UE 105, and the mobile core, such as mobile core 107. MSOs and small/independent wireless operators currently employ wireless devices, such as the small cell 103, for capturing a wireless data transmission and passing it through a backhaul system; ¶ 0025: The MSOs and MNOs, evolving from different technologies, generally employ different communication protocols and offer little insight to each other. For example, the MSOs may employ the DOCSIS protocol to transport data to and from a modem 102. The MNOs, on the other hand, may employ a variety of wireless protocols including EDGE (Enhanced Data rates for GSM Evolution), 2G, 3G, 4G, 5G, LTE, or the like.); and 
the small-cell based mobile network infrastructure of the second mobile network is backhauled at least in part by the terrestrial hybrid fiber coaxial network (see Andreoli, ¶ 0024: Small cells and similar wireless technologies (collectively discussed and represented herein as small cells) represent new opportunities for MNOs. These new small cells allow operators to access additional spectrum, use existing spectrum more efficiently, and promote greater deployment flexibility, all at a lower cost. Small cells also reduce radio access network build-out and backhaul investment, while improving the end user experience by providing increased access to mobile networks).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Andreoli and incorporate it into the system of Kim to achieve latency reduction in the communication system (see Andreoli, ¶ 0004).

Claims 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Gupta and Velev1 and further in view of US Pub. 2017/0208488 to HWANG et al. (hereafter Hwang).

Regarding claim 47, Kim in view of Gupta and Velev1 discloses the computerized mobile device of Claim 41, but fails to explicitly disclose wherein the contemporaneous maintenance of the data communication with the first network management entity associated with the first RAN and the data communication with the second network management entity associated with the second RAN comprises maintaining at least (i) a first RRC (Radio Resource Control) connection for the data communication with the first network management entity and (ii) a second RRC (Radio Resource Control) connection for the data communication with the second network management entity.
However, Hwang discloses wherein the contemporaneous establishment of the data communication with the first network management entity associated with the first RAN and the data communication with the second network management entity associated with the second RAN comprises maintaining at least (i) a first RRC (Radio Resource Control) connection for the data communication with the first network management entity and (ii) a second RRC (Radio Resource Control) connection for the data communication with the second network management entity (see Hwang, ¶ 0265: the UE 1102 transmits an RRC connection request message to the legacy LTE base station 1402 at (1710), and the legacy LTE base station 1402 transmits an RRC connection configuration message to the UE 1102 at (1712). When the RRC connection configuration is complete, the UE 1102 transmits a connection configuration complete message to the legacy LTE base station 1302 at (1714); ¶ 0266: thereafter, the UE 1102 receives an RRC connection reconfiguration message from the legacy LTE base station 1302 at (1716); ¶ 0267: the UE 1102 reestablishes the LTE DRB based on the received connection reconfiguration message at (1718). That is, the UE 1102 sends a request for LTE DRB configuration to the legacy LTE base station 1402, and the legacy LTE base station 1402 connects to the MME 1108 and the S-GW 1202 via the S1 interface. The S-GW 1202 connects to the P-GW 1204 via an S5 interface; ¶ 0268: however, the UE 1102 may be aware that the legacy LTE base station 1402 is not an LTE base station supporting the 5G base station by identifying the PLMN ID of the legacy LTE base station 1402 during the course of reestablishing the LTE DRB).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Hwang and incorporate it into the system of Kim to achieve an efficient communication with the network management entity (see Hwang, ¶ 0265-¶ 0268).

Regarding claim 48, Kim in view of Gupta, Velev1 and Hwang discloses the computerized mobile device of Claim 47, wherein: 
the first data enabling the establishment of the data communication with the first network management entity comprises data relating to a first land mobile network (LMN) (see Kim, MME for LTE network; ¶ 0050: The present disclosure relates to a procedure of a UE for performing a handover from a base station configured into a 5G network, to which the UE is currently attached, to a base station configured into a typical LTE network. Accordingly, in the present disclosure, the base station is described by being divided into a source base station employing 5G radio access technology, for example, a gNB, a 5G RAN, or a 5G base station, and a target base station employing LTE radio access technology, for example, an eNB, an LTE RAN, or an LTE base station. In addition, if needed, the base station may denote a radio access technology employed by the base station; ¶ 0070: however, embodiments of the present disclosure are applicable to a UE in a dual-registration mode, which is registered with two core networks simultaneously. Hereinafter, it is assumed that a source base station and a target base station employ different network technologies from each other. In addition, a core network entity linked to the source base station may be a core access and mobility management function (AMF), and a core network entity linked to the target base station may be a mobility management entity (MME). In case a UE is handed over to a 5G base station from an LTE base station to which the UE is attached, a core network entity linked to the source base station may be a mobility management entity (MME), and a core network entity linked to the target base station may be a core access and mobility management function (AMF)); 
the second data enabling the establishment of the data communication with the second network management entity comprises data relating to a second land mobile network (LMN) (see Kim, MME for LTE network; ¶ 0050: The present disclosure relates to a procedure of a UE for performing a handover from a base station configured into a 5G network, to which the UE is currently attached, to a base station configured into a typical LTE network. Accordingly, in the present disclosure, the base station is described by being divided into a source base station employing 5G radio access technology, for example, a gNB, a 5G RAN, or a 5G base station, and a target base station employing LTE radio access technology, for example, an eNB, an LTE RAN, or an LTE base station. In addition, if needed, the base station may denote a radio access technology employed by the base station; ¶ 0070: however, embodiments of the present disclosure are applicable to a UE in a dual-registration mode, which is registered with two core networks simultaneously. Hereinafter, it is assumed that a source base station and a target base station employ different network technologies from each other. In addition, a core network entity linked to the source base station may be a core access and mobility management function (AMF), and a core network entity linked to the target base station may be a mobility management entity (MME). In case a UE is handed over to a 5G base station from an LTE base station to which the UE is attached, a core network entity linked to the source base station may be a mobility management entity (MME), and a core network entity linked to the target base station may be a core access and mobility management function (AMF)).

Regarding claim 49, Kim in view of Gupta, Velev1 and Hwang discloses the computerized mobile device of Claim 48, wherein: The computerized mobile device comprises a 3GPP (Third Generation Partnership Project) compliant user equipment (UE); the first land mobile network (LMN) comprises a visited public land mobile network (VPLMN) for the UE (see Kim, ¶ 0026: The UE is a generic term referring to devices used in wireless communication. For example, the UE may be referred to, but not limited to, a UE supporting wideband code division multiple access (WCDMA), long term evolution (LTE), high speed packet access (HSPA), international mobile telecommunications (IMT)-2020 (5G or new radio), a mobile station (MS) supporting the global system for mobile communication (GSM), a user terminal (UT), a subscriber station (SS), a wireless device); and 
the second land mobile network (LMN) comprises a home public land mobile network (HPLMN) for the UE (see Kim, Fig 1; ¶ 0058: Fig. 1 is a diagram illustrating inter-system mobility or inter-RAT mobility and an interworking structure between networks each employing a network technology different from the other; ¶ 0059: Referring to FIG. 1, a 5G network include a core network (CN, 125) and a radio access network (RAN, 115) and is connected to an external network being a data network (DN, 130). The 5G-CN (125), which is a 5G core network, may support both 5G and eLTE base stations 115, while a typical LTE base station 110 may be connected to a typical EPC 120 only. The eLTE is an enhanced version of the typical LTE technology for meeting 5G requirements. The 5G-CN 125 and the EPC 120 core network nodes may be connected to each other through an NGx interface. However, the support of the directly connecting interface is optional for each deployed network).

Allowable Subject Matter
Claims 44, 57, 61, and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2019/0261264 to LOU et al. discloses network selection method and apparatus.
US Pub. 2021/0029759 to TANG provide a method for wireless communication and a network device, which may determine an access domain for called terminal device when the called terminal device is dual registered terminal device, thereby ensuring establishment of a call. In the method, a first terminal device has registered with both a first network and a second network.
US Pub. 2013/0267229 to Gopalakrishnan discloses in an embodiment a piece of user equipment that is part of a partner network is handed off or otherwise attached to a wholesale network. The identification of the partner network that the piece of user equipment originated from is determined by an ordering of a list of PLMN IDs that is transmitted to the wholesale network.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464